Citation Nr: 1706001	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972, with subsequent service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Board videoconference hearing in September 2012 before a Veterans Law Judge (VLJ).  Thereafter, in November 2013, the Board remanded the case for further development.  

In May 2016, the Veteran was informed that the VLJ who conducted the September 2012 hearing was no longer employed with the Board and afforded the Veteran an opportunity to request another hearing before another VLJ.  The following month, the Veteran responded that he did want another hearing before another VLJ.  In July 2016, the Board remanded the case to afford the Veteran his requested hearing.  In August 2016, a Board hearing was held before the undersigned VLJ.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In statements of record and at both Board hearings, the Veteran has reported that he injured his back when he was unloading heavy ordnances (bombs) weighing 80 to 100 pounds each from a truck while in service.  He further stated that the injury occurred in 1971 while he was stationed in Grafenwoehr, Germany and he went to the dispensary immediately following the incident.  Unfortunately, while an enlistment examination is available, it appears that the rest of the Veteran's service treatment records were destroyed in a fire, or are otherwise unavailable.  Where service treatment records have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991).  In the instant case, the Board finds that additional steps should be taken to meet the VA's heightened duty to assist.  In this regard, the Board finds that the AOJ should attempt to obtain the Veteran's service personnel records to see if such records contain any documentation of the accident referred to by the Veteran.  Moreover, the AOJ should also attempt to obtain any clinical records concerning the Veteran's 1971 injury directly from the medical facility in Grafenwoehr, Germany.  See 38 C.F.R.  § 3.159(c).

In support of his claim, the Veteran has also submitted April 2012 lay statements from his ex-wife and friends that all reported that the Veteran had experienced back pain since service.  In light of such statements, on remand, the Veteran was afforded a VA examination in December 2013.  The examiner noted that the Veteran had a longstanding history of back pain and indicated that it began in service when he was riding in a truck, bent forward and felt a pop.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the in-service injury, event or illness.  The examiner rationalized that the Veteran had lumbago, with maintained disc spaces and minimal facet arthritis.  The incident that he described in which he bent forward and felt a pop does not match his symptoms, examination and radiographic findings.  The event occurred over 40 years ago and the Veteran had minimal findings on examination/x-rays.  

In a follow up January 2014 statement, the Veteran again reported that he injured his back lifting heavy ordnances and the VA examiner's statement indicating that the Veteran heard a pop while just riding in a truck was untrue and a misinterpretation of the Veteran's statement.  

In light of the above, the VA opinion is inadequate as the examiner appeared to consider incorrect facts and, in light of such, failed to provide sufficient rationale for the opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above, the Board finds that an additional examination by another provider if possible is necessary to address these deficiencies.  The Board finds that an examination rather than another opinion would be useful so that the examiner can obtain a full complete medical history from the Veteran.  

Lastly, it appears that the Veteran receives continuing treatment at VA.  The Veteran's electronic record contains VA treatment records dated from September 2013.  However, the Veteran has indicated that more recent VA treatment records may exist.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records dated from September 2013 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Take necessary steps to obtain service personnel records of the Veteran as well clinical records concerning the 1971 accident directly from the medical facility in Grafenwoehr, Germany.  All records and/or responses received should be associated with the record.

2.  Obtain the Veteran's VA treatment records dated from September 2013 to the present.  
3.  Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his back disorder.  All indicated tests and studies should be undertaken.  The electronic record, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

After examining the Veteran and taking a thorough medical history, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that any current low back disorder is related to the Veteran's military service, to include the 1971 lifting injury described by the Veteran. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

In offering this opinion, the examiner must consider the full record, to include any available service treatment records and post-service treatment records, the Veteran's lay statements and hearing testimony regarding the incurrence of his back disorder and continuity of symptomatology, and the April 2012 lay statements from his ex-wife and friends.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, reajudicate the Veteran's claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




